DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11, 16, 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gaertner (US 9,915,003).
Regarding claims 1 and 11, Gaertner discloses an arrangement in which a contact pin (12) for connecting a first electrical conductor (not shown) made of copper or a copper alloy and a second electrical conductor (20) made of aluminum or an aluminum alloy, comprising: 
a plug-in section (12) adapted to couple to the first electrical conductor;
a connecting section (14) adapted to connect to the second electrical conductor; and
a coating having a plurality of layers (40, 42, 44, 46) including a layer consisting of zinc (44) disposed at least on the connecting section and not one the plug-in section, the coating is corrosion-resistant and compatible with aluminum and copper (C. 9, L. 19-21).




	Regarding claim 16, Gaetner discloses the contact pin is made of copper or a copper alloy.

Regarding claim 18, Gaetner discloses the layers of the coating include a layer (40) consisting of tin.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gaertner (US 9,915,003) in view of Asakura et al. (US 2001/0008709).
Regarding claim 9-10 and 17, in the modified contact pin, Gaertner substantially disclosed the claimed invention except the coating has a nickel as a diffusion blocking layer.
Asakura et al. teach Nickel layer (Fig. 3)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide Nickel layer into Gaetner’s coating layer, as taught by Asakura et al. for diffusion blocking.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gaertner (US 9,915,003) in view of Bednarek (US 2015/0136456).
Gaetner substantially disclosed the claimed invention except the Zinc layer is between the Nickel layer and the Tin layer.
Bednarek teach Zinc layer (202) is between the Nickel layer (201) and the Tin layer (203).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide arrange the Zinc layer between Nickel and Tin layer into Gaetner’s arrangement, as taught by Bednarek for protecting the contact pin.

Allowable Subject Matter
Claims 8, 12-15, 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 8-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833